DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARCUS RIVERA,
                             Appellant,

                                    v.

                  SHARMANI MARGARET RIVERA,
                           Appellee.

                              No. 4D20-2471

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No.
FMCE14009208.

  Claire Cubbin, Fort Lauderdale, for appellant.

  Gustavo E. Frances of The Law Office of Gustavo E. Frances, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.